                    Case 2:21-mj-03314-DUTY Document 2 Filed 07/14/21 Page 1 of 1 Page ID #:2
                                                                                                                         (L~U
        .ubmit this form by e-mail to:

        CrimintakeSo~rcDocs-LA~ac~cd ~~courtt,~¢o~~ For Los Angeles criminal
                                                                             duty.
        Cnmintak      urtDncs- A(a~cacd uscourts gov For Santa Ana criminal duty.                           2021 JUL 14 P~ 12~ 2~
        S~S~r~l_~al;eCounDots-RS dcacd uscaurtsp,~v For Ri~•erside criminal duty.                               - -;~, t~. . i~i'~~~ILi ~~fli;~l
                                                                                                             ~C~~~ i 'r"t,'rL L'1ST. CE~ Cs~~. r~~.
                                                         UNITED STATES DISTRICT COURT
                                                                                                            ~Y...__._._~_..,           ___._.~_._..
                                                       CENTRAL DISTRICT OF CALIFORNIA                               ~ ~L t w _

         UNITED STATES OF AMERICA                                                    CASE NUMBER:
                                                                      PLAINTIFF                                    3:21-CR-077
                              V.

         Deon Richard Douglas                                                                REPORT'COMMENCING CRIMINAL
         USMS~                                                                                                  ACTION
                                                                    DEFENDANT

        TO: CLERK'S OFFICE, U.S. DISTRICT COURT

        .~11 areas must be completed. Any area not applicable or unknown should indicate
                                                                                         "N/A".

~5    .. 1 • The defendant was arrested in this district on 07/13/2021                       at 2:19        ❑ AM0 PM
            or
            The defendant was arrested in the                          District or                     on                 at              ❑AM❑PM
        2. "The aho~~e named defendant is currently hospitalized and cannot be trans
            any ot},er preliminary proceeding:              ~ yes          ❑x No

       3. Defendant is in U.S. MarshalSService lock-up (in this court building):

       4. Charges under ~ti~hi~l~ defendant has been booked:

            18 USC 2252A(a)(2)(A) Receipt_of Child Pornography

       5. Offense charged is a:            ~x Felony          ❑Minor Offense               ❑ Petty                      ,~

       6. Interpreter Required:           ~ No         ❑Yes           Language:

       %~ Year of Birth: 1995

      8. Defendant has retained counsel:                   ~ No
              Yes        Name:                                                  ~~           Phone Number:

      9~ Name of Pretrial Services Officer natifieci:                ~~ ~             ~Y11 ~T V 1               __

     10. Remarks (if any):

     1 1. Name: Victoria J. Scott                                             (please print}


 IZ• Office Phone Nu,~nber: 213-434-5465                                                            13, Agency: HSI


14. Signature:                                                                                      1 S. Pate: 07/1412021


      -64                                                                      ENCING CRIMINAL AG"I~IUN
